EX-99.1 For Additional Information, please contact JPMBB Commercial Mortgage Securities Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2013-C14 Payment Date: 9/15/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Defeased Loan Detail 25 Depositor Master Servicer Special Servicer Senior Trust Advisor J.P. Morgan Chase Commercial Mortgage Midland Loan Services Midland Loan Services Pentalpha Surveillance LLC Securities Corp. A Division of PNC Bank, N.A. A Division of PNC Bank, N.A. PO Box 4839 383 Madison Avenue 10851 Mastin Street, Building 82 10851 Mastin Street, Building 82 Greenwich, CT 06831 New York, NY 10179 Overland Park, KS 66210 Overland Park, KS 66210 Contact: Brian Baker Contact: Heather Wagner Contact: Heather Wagner Contact: Don Simon Phone Number: (212) 834-3813 Phone Number: (913) 253-9570 Phone Number: (913) 253-9570 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46640LAA0 1.260400% 80,032,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 46640LAB8 3.019300% 278,327,000.00 208,553,706.98 1,709,577.59 524,738.51 19,544.51 0.00 2,253,860.61 206,844,129.39 34.56% A-3 46640LAC6 4.095700% 75,000,000.00 75,000,000.00 0.00 255,981.25 0.00 0.00 255,981.25 75,000,000.00 34.56% A-4 46640LAD4 4.132700% 288,526,000.00 288,526,000.00 0.00 993,659.50 0.00 0.00 993,659.50 288,526,000.00 34.56% A-SB 46640LAE2 3.760700% 81,821,000.00 81,821,000.00 0.00 256,420.20 0.00 0.00 256,420.20 81,821,000.00 34.56% A-S 46640LAH5 4.409300% 80,371,000.00 80,371,000.00 0.00 295,316.54 0.00 0.00 295,316.54 80,371,000.00 26.50% B 46640LAJ1 4.721058% 76,065,000.00 76,065,000.00 0.00 299,256.07 0.00 0.00 299,256.07 76,065,000.00 18.86% C 46640LAK8 4.721058% 45,926,000.00 45,926,000.00 0.00 180,682.76 0.00 0.00 180,682.76 45,926,000.00 14.26% D 46640LAN2 4.721058% 53,102,000.00 53,102,000.00 0.00 208,914.69 0.00 0.00 208,914.69 53,102,000.00 8.93% E 46640LAQ5 4.721058% 11,482,000.00 11,482,000.00 0.00 45,172.66 0.00 0.00 45,172.66 11,482,000.00 7.78% F 46640LAS1 3.598000% 12,916,000.00 12,916,000.00 0.00 38,726.47 0.00 0.00 38,726.47 12,916,000.00 6.48% G 46640LAU6 3.598000% 22,963,000.00 22,963,000.00 0.00 191,793.53 0.00 0.00 191,793.53 22,963,000.00 4.18% NR 46640LAW2 3.598000% 41,620,829.00 41,620,829.00 0.00 0.00 0.00 0.00 0.00 41,620,829.00 0.00% LP NA 0.000000% 100.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 46640LAY8 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,148,151,929.00 998,346,535.98 1,709,577.59 3,290,662.18 19,544.51 0.00 5,019,784.28 996,636,958.39 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46640LAF9 0.919551% 884,077,000.00 734,271,706.98 562,666.85 46,575.70 609,242.55 732,562,129.39 X-C 46640LAL6 1.123058% 77,499,829.00 77,499,829.00 72,530.68 0.00 72,530.68 77,499,829.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46640LAA0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 46640LAB8 749.31180583 6.14233470 1.88533096 0.07022139 0.00000000 743.16947113 A-3 46640LAC6 1,000.00000000 0.00000000 3.41308333 0.00000000 0.00000000 1,000.00000000 A-4 46640LAD4 1,000.00000000 0.00000000 3.44391667 0.00000000 0.00000000 1,000.00000000 A-SB 46640LAE2 1,000.00000000 0.00000000 3.13391672 0.00000000 0.00000000 1,000.00000000 A-S 46640LAH5 1,000.00000000 0.00000000 3.67441664 0.00000000 0.00000000 1,000.00000000 B 46640LAJ1 1,000.00000000 0.00000000 3.93421508 0.00000000 0.00000000 1,000.00000000 C 46640LAK8 1,000.00000000 0.00000000 3.93421504 0.00000000 0.00000000 1,000.00000000 D 46640LAN2 1,000.00000000 0.00000000 3.93421510 0.00000000 0.00000000 1,000.00000000 E 46640LAQ5 1,000.00000000 0.00000000 3.93421529 0.00000000 0.00000000 1,000.00000000 F 46640LAS1 1,000.00000000 0.00000000 2.99833308 0.00000000 0.00000000 1,000.00000000 G 46640LAU6 1,000.00000000 0.00000000 8.35228542 0.00000000 0.00000000 1,000.00000000 NR 46640LAW2 1,000.00000000 0.00000000 0.00000000 0.00000000 0.00000000 1,000.00000000 LP NA 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 46640LAY8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46640LAF9 830.55175848 0.63644552 0.05268285 828.61801561 X-C 46640LAL6 1,000.00000000 0.93588181 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 998,346,536.64 998,468,811.42 1,399,660.23 309,917.36 0.00 0.00 996,636,959.05 996,649,759.35 1,709,577.59 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 08/01/2017 - 08/30/2017 30 524,738.51 0.00 524,738.51 0.00 0.00 0.00 524,738.51 0.00 A-3 08/01/2017 - 08/30/2017 30 255,981.25 0.00 255,981.25 0.00 0.00 0.00 255,981.25 0.00 A-4 08/01/2017 - 08/30/2017 30 993,659.50 0.00 993,659.50 0.00 0.00 0.00 993,659.50 0.00 A-SB 08/01/2017 - 08/30/2017 30 256,420.20 0.00 256,420.20 0.00 0.00 0.00 256,420.20 0.00 X-A 08/01/2017 - 08/30/2017 30 562,666.85 0.00 562,666.85 0.00 0.00 0.00 562,666.85 0.00 X-C 08/01/2017 - 08/30/2017 30 72,530.68 0.00 72,530.68 0.00 0.00 0.00 72,530.68 0.00 A-S 08/01/2017 - 08/30/2017 30 295,316.54 0.00 295,316.54 0.00 0.00 0.00 295,316.54 0.00 B 08/01/2017 - 08/30/2017 30 299,256.07 0.00 299,256.07 0.00 0.00 0.00 299,256.07 0.00 C 08/01/2017 - 08/30/2017 30 180,682.76 0.00 180,682.76 0.00 0.00 0.00 180,682.76 0.00 D 08/01/2017 - 08/30/2017 30 208,914.69 0.00 208,914.69 0.00 0.00 0.00 208,914.69 0.00 E 08/01/2017 - 08/30/2017 30 45,172.66 0.00 45,172.66 0.00 0.00 0.00 45,172.66 0.00 F 08/01/2017 - 08/30/2017 30 38,726.47 0.00 38,726.47 0.00 0.00 0.00 38,726.47 0.00 G 08/01/2017 - 08/30/2017 30 68,850.73 0.00 68,850.73 122,942.80 0.00 0.00 191,793.53 13,816.50 NR 08/01/2017 - 08/30/2017 30 124,793.12 0.00 124,793.12 0.00 0.00 124,793.12 0.00 436,515.97 Totals 3,927,710.03 0.00 3,927,710.03 122,942.80 0.00 124,793.12 3,925,859.71 450,332.47 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Other Required Information Appraisal Reduction Amount Available Distribution Amount (1) 5,701,557.51 Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,940,086.18 Master Servicing Fee - Midland Loan Services 7,071.87 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 3,369.97 Deferred Interest 0.00 CREFC Royalty License Fee 429.84 ARD Interest 0.00 Senior Trust Advisor Fee - Pentalpha Surveillance LLC 1,504.45 Net Prepayment Interest Shortfall 0.00 Total Fees 12,376.14 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Reimbursement for Interest on Advances (70.00) Interest Reserve Withdrawal 0.00 ASER Amount 0.00 Total Interest Collected 3,940,086.18 Special Servicing Fee 1,920.32 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,399,660.23 Attorney Fees & Expenses 0.00 Unscheduled Principal 309,917.36 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout-Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 309,917.36 Total Additional Trust Fund Expenses 1,850.32 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,709,577.59 Payments to Certificateholders & Others: Other: Interest Distribution 3,925,859.71 Prepayment Penalties/Yield Maintenance 66,120.21 Principal Distribution 1,709,577.59 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 66,120.21 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 66,120.21 Total Payments to Certificateholders & Others 5,701,557.51 Total Funds Collected 5,715,783.98 Total Funds Distributed 5,715,783.97 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) Defeased 4 39,064,985.55 3.92 44 4.8670 NAP Defeased 4 39,064,985.55 3.92 44 4.8670 NAP Alabama 3 29,211,879.54 2.93 27 5.0188 1.622708 $9,999,999 or less 17 103,523,262.03 10.39 59 5.0069 1.616251 Arizona 3 111,939,854.97 11.23 37 3.4628 2.652581 $10,000,000 to $19,999,999 7 115,143,023.80 11.55 61 5.0201 1.997848 California 4 149,099,763.97 14.96 52 4.8733 1.959685 $20,000,000 to $34,999,999 8 201,288,125.01 20.20 64 4.8049 1.711997 Colorado 2 14,100,984.97 1.41 29 4.2957 2.050565 $35,000,000 to $49,999,999 1 46,498,849.78 4.67 10 4.4350 2.700000 Florida 2 9,345,864.44 0.94 71 5.5000 1.630000 Georgia 2 6,266,799.61 0.63 71 5.4819 1.620969 $50,000,000 to $99,999,999 6 491,118,712.88 49.28 62 4.2916 1.884168 Illinois 5 63,996,024.83 6.42 53 5.0462 1.513242 $100,000,000 or Greater 0 0.00 0.00 0 0.0000 0.000000 Indiana 6 21,224,707.99 2.13 71 5.4835 1.359069 Maryland 1 23,876,025.97 2.40 71 5.0710 1.450000 Totals 43 996,636,959.05 100.00 59 4.5830 1.865115 Massachusetts 1 18,000,000.00 1.81 71 4.7640 3.580000 Michigan 1 4,502,963.99 0.45 71 5.0780 1.480000 Minnesota 1 628,211.34 0.06 71 5.5000 1.630000 Mississippi 1 6,152,466.04 0.62 71 5.5020 1.390000 Missouri 3 46,258,915.69 4.64 70 5.0647 1.674717 Nevada 1 98,615,514.24 9.89 70 3.9635 1.410000 New Hampshire 1 12,900,549.26 1.29 71 5.5000 1.630000 New York 5 133,812,598.22 13.43 70 4.4814 1.941422 North Carolina 4 10,634,901.83 1.07 71 5.5000 1.630000 Ohio 5 31,423,123.88 3.15 70 4.9017 1.920709 Oklahoma 1 1,804,174.88 0.18 71 5.5000 1.630000 Pennsylvania 1 22,546,196.22 2.26 70 4.6500 1.440000 South Carolina 1 7,334,243.11 0.74 71 5.1925 2.570000 Texas 7 37,141,568.87 3.73 55 5.2741 1.757076 See footnotes on last page of this section. Washington 3 24,770,549.49 2.49 70 5.2276 2.130347 Wisconsin 1 71,984,090.12 7.22 69 3.8540 1.580000 Totals 69 996,636,959.05 100.00 59 4.5830 1.865115 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) Defeased 4 39,064,985.55 3.92 44 4.8670 NAP Defeased 4 39,064,985.55 3.92 44 4.8670 NAP 1.30 or less 4 36,858,108.31 3.70 71 5.5241 0.748262 Industrial 7 51,311,848.07 5.15 70 5.3382 1.588013 1.31 to 1.40 3 29,671,846.23 2.98 32 4.7519 1.358294 Lodging 9 145,670,229.12 14.62 39 4.8878 1.957439 1.41 to 1.50 5 154,280,995.09 15.48 70 4.3155 1.424461 Mixed Use 5 160,597,695.80 16.11 70 4.6060 2.029271 1.51 to 1.60 4 137,825,200.90 13.83 69 4.3250 1.562845 Mobile Home Park 2 21,358,617.70 2.14 71 5.2901 1.181551 1.61 to 1.75 6 175,418,618.61 17.60 64 5.2943 1.644817 Multi-Family 2 9,559,171.22 0.96 69 4.5515 1.743502 1.76 to 2.00 4 92,598,370.06 9.29 71 5.1610 1.918638 Office 7 124,174,167.05 12.46 57 4.6560 2.139414 2.01 to 2.25 7 142,091,415.80 14.26 61 4.2917 2.134697 Retail 33 444,900,244.50 44.64 62 4.3091 1.781919 2.26 or Greater 6 188,827,418.50 18.95 36 3.9957 2.755394 Totals 69 996,636,959.05 100.00 59 4.5830 1.865115 Totals 43 996,636,959.05 100.00 59 4.5830 1.865115 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 4 39,064,985.55 3.92 44 4.8670 NAP Defeased 4 39,064,985.55 3.92 44 4.8670 NAP 4.00000% or less 3 246,137,867.92 24.70 55 3.6645 1.867886 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.00001% to 4.30000% 4 132,369,037.03 13.28 65 4.1174 2.241785 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.30001% to 4.55000% 4 73,344,298.25 7.36 17 4.4251 2.281038 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.55001% to 4.75000% 4 70,169,606.11 7.04 70 4.6189 1.568712 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 4.75001% to 4.95000% 5 89,426,480.51 8.97 50 4.8508 2.162448 49 months or greater 39 957,571,973.50 96.08 60 4.5714 1.872298 4.95001% to 5.15000% 3 33,582,971.84 3.37 71 5.0712 1.512907 5.15001% to 5.35000% 8 169,859,512.84 17.04 71 5.2107 1.760968 Totals 43 996,636,959.05 100.00 59 4.5830 1.865115 5.35001 or Greater 8 142,682,199.00 14.32 71 5.5549 1.511590 Totals 43 996,636,959.05 100.00 59 4.5830 1.865115 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. Defeased 4 39,064,985.55 3.92 44 4.8670 NAP 60 months or less 6 181,173,680.47 18.18 15 3.9285 2.386284 61 months to 84 months 33 776,398,293.03 77.90 70 4.7214 1.752358 85 months or Greater 0 0.00 0.00 0 0.0000 0.000000 Totals 43 996,636,959.05 100.00 59 4.5830 1.865115 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Defeased 4 39,064,985.55 3.92 44 4.8670 NAP Defeased 4 39,064,985.55 3.92 44 4.8670 NAP Interest Only 2 105,500,000.00 10.59 69 4.2075 2.393981 Underwriter's Information 3 128,051,747.35 12.85 71 5.4358 1.607252 299 Months or Less 14 219,334,788.04 22.01 65 4.6362 1.425900 12 months or less 35 807,837,626.84 81.06 58 4.4162 1.916788 300 to 330 Months 23 632,737,185.46 63.49 56 4.6096 1.940055 13 to 24 months 1 21,682,599.31 2.18 70 5.2470 1.780000 331 Months or Greater 0 0.00 0.00 0 0.0000 0.000000 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 43 996,636,959.05 100.00 59 4.5830 1.865115 Totals 43 996,636,959.05 100.00 59 4.5830 1.865115 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-off Date Balance of the related mortgage loan as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30305542 1 RT Las Vegas NV 337,398.68 241,007.24 3.963% N/A 7/1/23 N 98,856,521.48 98,615,514.24 9/1/17 30305557 2 Various Various Various 457,052.24 122,853.89 5.500% N/A 8/6/23 N 96,503,698.85 96,380,844.96 9/11/17 30305165 3 MU New York NY 308,396.18 0.00 4.093% N/A 6/1/23 N 87,500,000.00 87,500,000.00 9/1/17 30305164 4 RT Gilbert AZ 201,628.64 152,502.01 3.094% N/A 6/1/19 N 75,690,765.57 75,538,263.56 9/1/17 30305076 5 RT Greendale WI 239,268.59 112,508.93 3.854% N/A 6/6/23 N 72,096,599.05 71,984,090.12 9/6/17 30305558 7 MU Los Angeles CA 273,381.77 0.00 5.196% N/A 8/6/23 N 61,100,000.00 61,100,000.00 9/7/17 30305535 8 LO Glendale CA 177,861.30 73,553.95 4.435% N/A 7/1/18 N 46,572,403.73 46,498,849.78 9/1/17 30305559 9 RT Brentwood CA 129,081.08 50,350.33 4.592% N/A 6/6/23 N 32,643,859.86 32,593,509.53 9/11/17 30305547 10 OF Phoenix AZ 97,888.51 37,407.03 4.100% N/A 7/1/23 N 27,726,091.61 27,688,684.58 9/1/17 30305541 11 IN Various IL 120,539.28 31,751.99 5.192% N/A 7/1/23 N 26,962,359.71 26,930,607.72 9/1/17 30305554 12 OF St Louis MO 104,675.11 36,357.47 4.920% N/A 7/1/23 N 24,706,948.86 24,670,591.39 9/1/17 30305534 13 RT LaVale MD 104,475.37 49,478.61 5.071% N/A 8/1/23 N 23,925,504.58 23,876,025.97 9/1/17 30305560 14 LO Pittsburgh PA 90,415.83 34,239.37 4.650% N/A 7/6/23 N 22,580,435.59 22,546,196.22 9/7/17 30305536 15 LO Hoover AL 88,902.53 31,009.50 4.840% N/A 8/1/18 N 21,330,919.79 21,299,910.29 9/1/17 30305561 16 RT Bronx NY 98,073.00 23,370.94 5.247% N/A 7/6/23 N 21,705,970.25 21,682,599.31 9/7/17 30305539 17 OF Elgin IL 72,337.04 65,755.66 4.408% 8/1/18 8/1/20 N 19,057,237.57 18,991,481.91 9/1/17 30305546 18 OF St Louis MO 84,157.68 25,540.98 5.190% N/A 8/1/23 N 18,830,732.89 18,805,191.91 9/1/17 30305562 20 MH Buffalo NY 80,872.17 21,129.68 5.198% N/A 8/6/23 N 18,067,731.71 18,046,602.03 9/11/17 30305545 21 OF Cambridge MA 73,842.00 0.00 4.764% N/A 8/1/23 N 18,000,000.00 18,000,000.00 9/1/17 30305543 22 RT Grove City OH 67,870.67 0.00 4.896% N/A 7/1/23 N 16,100,000.00 16,100,000.00 9/1/17 30305563 23 MF Edwardsville IL 58,125.14 23,172.83 4.524% N/A 7/6/23 N 14,920,461.21 14,897,288.38 9/11/17 30305555 24 LO Seattle WA 66,635.76 26,465.33 5.610% N/A 7/1/23 N 13,793,842.80 13,767,377.47 9/1/17 30305564 25 LO Fort Worth TX 52,724.40 22,883.79 5.345% N/A 7/6/23 N 11,455,254.27 11,432,370.48 9/6/17 30305565 26 LO Cleveland OH 47,366.63 17,018.60 4.780% N/A 7/6/18 N 11,507,617.08 11,490,598.48 9/11/17 30305553 27 OF Westminster CO 34,743.81 15,551.70 4.245% N/A 7/1/18 N 9,504,747.80 9,489,196.10 9/1/17 30305538 28 LO Irving TX 38,594.37 13,771.87 4.783% N/A 8/1/18 N 9,369,750.70 9,355,978.83 9/1/17 30305537 29 RT Tucson AZ 34,882.25 19,237.90 4.639% N/A 8/1/23 N 8,732,144.73 8,712,906.83 9/1/17 30305566 30 LO San Diego CA 45,911.06 12,800.30 5.977% N/A 8/6/23 N 8,920,204.96 8,907,404.66 8/11/17 7/11/16 3 30305550 31 RT Bonney Lake WA 28,525.11 12,549.22 4.300% N/A 6/1/23 N 7,703,705.57 7,691,156.35 9/1/17 30305540 32 LO North Charleston SC 32,838.26 9,956.26 5.192% N/A 8/1/23 N 7,344,199.37 7,334,243.11 9/1/17 30305567 33 RT Hobart IN 33,762.79 322,975.65 5.670% N/A 8/6/23 N 6,915,061.60 6,592,085.95 9/6/17 30305568 34 MH Allegany NY 35,081.17 7,714.79 5.618% N/A 8/6/23 N 7,251,587.49 7,243,872.70 9/11/17 30305569 35 MF Dublin OH 25,164.28 9,708.57 4.619% N/A 6/6/23 N 6,326,702.10 6,316,993.53 9/11/17 30305570 36 MU Flowood MS 29,205.96 11,945.90 5.502% N/A 8/6/23 N 6,164,411.94 6,152,466.04 9/11/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30305571 37 RT Cheektowaga NY 22,748.87 10,792.31 5.066% 8/6/23 1/6/24 N 5,214,774.19 5,203,981.88 9/7/17 30305572 38 OF Tampa FL 23,377.15 7,186.86 4.990% N/A 7/6/18 N 5,440,412.85 5,433,225.99 9/11/17 30305573 39 RT Lewisville TX 22,581.66 12,127.51 5.518% N/A 7/6/23 N 4,752,422.18 4,740,294.67 9/11/17 30305574 40 LO Portage IN 20,242.42 14,579.97 5.175% N/A 7/6/23 N 4,542,478.25 4,527,898.28 9/11/17 30305551 41 RT Lakewood CO 17,501.54 7,386.28 4.400% N/A 6/1/23 N 4,619,175.15 4,611,788.87 9/1/17 30305575 42 MU Bloomfield Hills MI 19,725.04 7,964.71 5.078% N/A 8/6/23 N 4,510,928.70 4,502,963.99 9/11/17 30305533 43 MH Tumwater WA 16,549.73 6,189.56 5.792% N/A 7/6/23 N 3,318,205.23 3,312,015.67 9/11/17 30305552 44 MF Shaker Heights OH 12,359.66 5,143.09 4.420% N/A 7/1/23 N 3,247,320.78 3,242,177.69 9/1/17 30305556 45 RT Chickamauga GA 13,321.45 3,637.01 5.460% N/A 8/1/23 N 2,833,346.59 2,829,709.58 9/1/17 Totals 3,940,086.18 1,709,577.59 998,346,536.64 996,636,959.05 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 NOI Detail Loan Ending Most Recent Most Recent Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI NOI NOI Start Date NOI End Date 30305542 1 Retail Las Vegas NV 98,615,514.24 15,275,523.92 0.00 30305557 2 Various Various Various 96,380,844.96 0.00 15,647,024.02 30305165 3 Mixed Use New York NY 87,500,000.00 16,223,735.38 0.00 30305164 4 Retail Gilbert AZ 75,538,263.56 19,621,463.76 20,348,685.84 1/1/17 6/30/17 30305076 5 Retail Greendale WI 71,984,090.12 11,424,377.68 11,766,726.08 1/1/17 6/30/17 30305558 7 Mixed Use Los Angeles CA 61,100,000.00 5,185,991.29 6,559,655.04 1/1/17 6/30/17 30305535 8 Lodging Glendale CA 46,498,849.78 8,995,876.11 8,141,279.12 1/1/17 6/30/17 30305559 9 Retail Brentwood CA 32,593,509.53 3,392,692.36 3,585,834.78 1/1/17 6/30/17 30305547 10 Office Phoenix AZ 27,688,684.58 3,260,923.53 0.00 30305541 11 Industrial Various IL 26,930,607.72 2,385,015.82 0.00 30305554 12 Office St Louis MO 24,670,591.39 3,763,007.64 3,369,484.64 1/1/17 3/31/17 30305534 13 Retail LaVale MD 23,876,025.97 3,018,476.24 3,001,090.92 1/1/17 3/31/17 30305560 14 Lodging Pittsburgh PA 22,546,196.22 2,448,690.16 0.00 30305536 15 Lodging Hoover AL 21,299,910.29 2,691,056.64 0.00 30305561 16 Retail Bronx NY 21,682,599.31 0.00 0.00 30305539 17 Office Elgin IL 18,991,481.91 2,740,372.46 0.00 30305546 18 Office St Louis MO 18,805,191.91 2,721,049.92 0.00 30305562 20 Mobile Home Park Buffalo NY 18,046,602.03 1,485,151.51 1,481,462.27 4/1/16 3/31/17 30305545 21 Office Cambridge MA 18,000,000.00 3,189,821.51 0.00 30305543 22 Retail Grove City OH 16,100,000.00 1,940,107.06 0.00 30305563 23 Multi-Family Edwardsville IL 14,897,288.38 0.00 0.00 30305555 24 Lodging Seattle WA 13,767,377.47 2,900,026.81 0.00 30305564 25 Lodging Fort Worth TX 11,432,370.48 1,728,504.47 0.00 30305565 26 Lodging Cleveland OH 11,490,598.48 0.00 0.00 30305553 27 Office Westminster CO 9,489,196.10 1,115,019.22 1,403,307.84 1/1/17 3/31/17 30305538 28 Lodging Irving TX 9,355,978.83 1,530,343.11 0.00 30305537 29 Retail Tucson AZ 8,712,906.83 1,330,475.03 0.00 30305566 30 Lodging San Diego CA 8,907,404.66 289,060.77 14,040.56 8/1/16 7/31/17 30305550 31 Retail Bonney Lake WA 7,691,156.35 1,155,450.18 0.00 30305540 32 Lodging North Charleston SC 7,334,243.11 1,140,580.27 1,492,189.82 1/1/17 6/30/17 30305567 33 Retail Hobart IN 6,592,085.95 799,731.47 560,918.20 1/1/17 3/31/17 30305568 34 Mobile Home Park Allegany NY 7,243,872.70 0.00 0.00 30305569 35 Multi-Family Dublin OH 6,316,993.53 669,961.09 0.00 30305570 36 Mixed Use Flowood MS 6,152,466.04 761,699.89 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Loan Ending Most Recent Most Recent Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI NOI NOI Start Date NOI End Date 30305571 37 Retail Cheektowaga NY 5,203,981.88 749,040.49 747,097.59 1/1/17 6/30/17 30305572 38 Office Tampa FL 5,433,225.99 0.00 0.00 30305573 39 Retail Lewisville TX 4,740,294.67 0.00 0.00 30305574 40 Lodging Portage IN 4,527,898.28 649,515.40 0.00 30305551 41 Retail Lakewood CO 4,611,788.87 665,424.41 0.00 30305575 42 Mixed Use Bloomfield Hills MI 4,502,963.99 530,593.71 0.00 30305533 43 Mobile Home Park Tumwater WA 3,312,015.67 364,560.12 331,545.28 1/1/17 3/31/17 30305552 44 Multi-Family Shaker Heights OH 3,242,177.69 474,735.15 0.00 30305556 45 Retail Chickamauga GA 2,829,709.58 364,889.93 0.00 Total 996,636,959.05 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 Principal Prepayment Detail Offering Document Principal Prepayment Amount Prepayment Penalties Loan Number Loan Group Cross-Reference Payoff Amount Curtailment Amount Prepayment Premiums Yield Maintenance Charges 30305567 33 0.00 309,917.36 0.00 66,120.21 Totals 0.00 309,917.36 0.00 66,120.21 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/15/17 0 0 0 0 0 0 1 0 4.582961% 59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $309,917.36 $0.00 4.568672% 8/17/17 0 0 0 0 0 0 0 0 4.583162% 60 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.568864% 7/17/17 0 0 0 0 0 0 0 0 4.583025% 61 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.568726% 6/16/17 0 0 0 0 0 0 0 0 4.582901% 62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.568601% 5/17/17 0 0 1 0 0 0 0 1 4.582765% 63 $0.00 $0.00 $8,959,684.24 $0.00 $0.00 $0.00 $0.00 $43,939,167.02 4.568464% 4/17/17 0 0 1 0 0 0 0 1 4.593415% 62 $0.00 $0.00 $8,973,699.10 $0.00 $0.00 $0.00 $0.00 $18,600,000.00 4.579223% 3/17/17 0 0 0 0 0 0 0 0 4.571529% 62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.557381% 2/17/17 0 0 1 0 0 0 1 0 4.571509% 63 $0.00 $0.00 $9,003,018.27 $0.00 $0.00 $0.00 $19,376,350.00 $0.00 4.557360% 1/18/17 0 0 0 0 0 0 0 0 4.576189% 63 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.562084% 12/16/16 0 0 1 0 0 0 0 0 4.576117% 64 $0.00 $0.00 $9,027,576.66 $0.00 $0.00 $0.00 $0.00 $0.00 4.562010% 11/18/16 0 0 1 0 0 0 0 0 4.576059% 65 $0.00 $0.00 $9,041,255.04 $0.00 $0.00 $0.00 $0.00 $0.00 4.561952% 10/17/16 0 0 1 0 0 0 0 0 4.575986% 66 $0.00 $0.00 $9,053,369.96 $0.00 $0.00 $0.00 $0.00 $0.00 4.561878% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30305566 30 0 8/11/17 58,058.45 58,058.45 B 3 2/2/16 8,920,204.96 0.00 5/25/16 Totals 1 58,058.45 58,058.45 8,920,204.96 0.00 Totals By Delinquency Code: Total for Status Code B (1 loan) 58,058.45 58,058.45 8,920,204.96 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 30305566 30 2/2/16 3 8,907,404.66 LO CA 5.977% 8,920,204.96 (312,491.68) 7/31/17 (0.44) 9/6/13 8/6/23 280 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 30305566 30 3 3/2/16 13,700,000.00 9/1/17 - Loan transferred to Special Servicing on 2/2/2016 due to imminent default followed by a monetary default. A receiver was appointed in April 2016 then the borrower filed Ch. 11 BK on 5/26/2016. The court approved the debtors plan of reorganization on 5/22/17, effective on 6/6/17. The plan provides the debtor reinstate the loan on the effective date (payments received 6/6/17), complete the PIP by 8/15/17, and improve guest scores to required levels by 12/31/17. Midland will monitor the loan for bor rowers compliance with the plan and has inquired with the borrower if Marriott extended the 8/15/17 PIP completion deadline. The collateral for the loan is a 225-room full service hotel built in 1987 and operated as a Four Points by Sheraton. Midland ente red into an agreement with the borrower and guarantor that, among other requirements, provides the loan is full recourse to the guarantor on a go-forward basis. (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 58,058.45 58,058.45 0.00 (70.00) Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 7 61,100,000.00 61,100,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.03 0.00 11 27,760,000.00 26,930,607.72 0.00 0.00 0.00 0.00 0.00 0.00 (70.23) 0.00 30 9,500,000.00 8,907,404.66 1,920.32 0.00 0.00 0.00 0.00 0.00 (0.02) 0.00 41 4,957,253.22 4,611,788.87 0.00 0.00 0.00 0.00 0.00 0.00 0.22 0.00 Totals 103,317,253.22 101,549,801.25 1,920.32 0.00 0.00 0.00 0.00 0.00 (70.00) 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer Refunds There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 1,850.32 Total Interest Shortfall Allocated to Trust 1,850.32 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 30305563 23 14,897,288.38 7/6/23 4.524 Full Defeasance 30305565 26 11,490,598.48 7/6/18 4.780 Full Defeasance 30305568 34 7,243,872.70 8/6/23 5.618 Full Defeasance 30305572 38 5,433,225.99 7/6/18 4.990 Full Defeasance Totals 39,064,985.55 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
